


    
EXECUTION VERSION


FIRST AMENDMENT TO
GUARANTY
FIRST AMENDMENT TO GUARANTY, dated as of December 30, 2015 (this “Amendment”),
made by Realty Finance Trust, Inc. (formerly known as ARC Realty Finance Trust,
Inc.), a corporation organized under the laws of the State of Maryland
(“Guarantor”), for the benefit of Barclays Bank PLC, a public limited company
organized under the laws of England and Wales (including any successor thereto,
“Purchaser”). Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Guaranty (as defined below).
RECITALS
WHEREAS, Purchaser and RFT BB LOAN, LLC (formerly known as ARC RFT BB LOAN, LLC)
(the “Seller”) are parties to that certain Master Repurchase Agreement dated as
of September 5, 2014 (as amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Repurchase Agreement”), and the other
Transaction Documents (as defined therein);
WHEREAS, Guarantor indirectly owns one hundred percent (100%) of the Capital
Stock of Seller and Guarantor derives benefits, directly and indirectly, from
the execution, delivery and performance by Seller of the Transaction Documents,
and the transactions contemplated by the Repurchase Agreement and the other
Transaction Documents;
WHEREAS, in connection with the Repurchase Agreement, Guarantor made that
certain Guaranty, dated as of September 5, 2014, for the benefit of Purchaser
(the “Existing Guaranty” and as amended by this Amendment, the “Guaranty”); and
WHEREAS, Guarantor and Purchaser desire to make certain modifications to the
Existing Guaranty.
NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


ARTICLE I.



AMENDMENT


(a)Article V(g)(ii) of the Existing Guaranty is hereby amended by deleting it in
its entirety and replacing it with the following:
(ii)                 Cash Liquidity and Liquidity Amount. Guarantor shall not
permit:
(A)          the Cash Liquidity of Guarantor as of the last day of any Fiscal
Quarter to be less than $10 million; and




--------------------------------------------------------------------------------




(B)          the Liquidity Amount of Guarantor as of the last day of any Fiscal
Quarter, beginning with the Fiscal Quarter ending October 1, 2014, to be less
than (A) initially, $15 million, provided, however, that Guarantor shall not be
required to maintain a minimum Liquidity Amount pursuant to this clause (A) for
any Fiscal Quarter if (x) during such Fiscal Quarter the average monthly Net
Cash Proceeds received by Guarantor are at least $20 million and (y) for each
month during such Fiscal Quarter the Net Cash Proceeds received by Guarantor are
at least $10 million and (B) after the Net Cash Proceeds received by Guarantor
after the Closing Date exceed $1 billion, $50 million; and
(b)Article V(g)(iii) of the Existing Guaranty is hereby amended by deleting it
in its entirety and replacing it with the following:
(iii)    Total Liabilities. Guarantor shall not permit the ratio of Total
Liabilities to Total Assets of Guarantor to be equal to or more than
0.75 : 1.00.
(c)Exhibit A (Financial Covenant Definitions) to the Existing Guaranty is hereby
amended by deleting the definition “Liquidity Amount” in its entirety and
replacing it with the following:
“Liquidity Amount” shall mean, with respect to any Person, as of any date of
determination, an amount equal to (a) the amount of Cash Liquidity of such
Person as of such date, plus (b) readily marketable unencumbered Investment
Securities of such Person as of such date.


ARTICLE II.



REPRESENTATIONS


Guarantor represents and warrants to Purchaser, as of the date of this
Amendment, as follows:
(i)all representations and warranties made by it in Article IV of the Existing
Guaranty are true and correct;
(ii)it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of organization and is duly qualified in each
jurisdiction necessary to conduct business as presently conducted;
(iii)it is duly authorized to execute and deliver this Amendment and to perform
its obligations under the Existing Guarantee, as modified hereby, and has taken
all necessary action to authorize such execution, delivery and performance;
(iv)the person signing this Amendment on its behalf is duly authorized to do so
on its behalf;
(v)the execution, delivery and performance of this Amendment will not violate
any Requirement of Law applicable to it or its organizational documents or any
agreement by which it is bound or by which any of its assets are affected;
(vi)this Amendment has been duly executed and delivered by it; and
(vii)the Existing Guaranty, as amended and modified hereby, constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as enforceability may be




--------------------------------------------------------------------------------




limited by bankruptcy, insolvency, other limitations on creditors’ rights
generally and general principles of equity.




ARTICLE III.



FEES AND EXPENSES


Guarantor shall pay promptly following demand therefor all of Purchaser’s
out-of-pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution and consummation of this Amendment and other
costs and expenses due and payable as of the date hereof pursuant to
Article 25(b) of the Repurchase Agreement.
ARTICLE IV.



GOVERNING LAW


THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
ARTICLE V.



MISCELLANEOUS


(a)Except as expressly amended or modified hereby, the Existing Guaranty and the
other Transaction Documents shall each be and shall remain in full force and
effect in accordance with their terms.
(b)This Amendment shall not constitute, and shall not be construed as, a waiver
of any right or remedy of Purchaser, including, without limitation, any right to
call an Event of Default that may exist currently or in the future under the
Repurchase Agreement or to determine that a Material Adverse Effect has
occurred. All such rights and remedies are hereby expressly reserved by
Purchaser.
(c)This Amendment may be executed in counterparts, each of which so executed
shall be deemed to be an original, but all of such counterparts shall together
constitute but one and the same instrument. The parties intend that faxed
signatures and electronically imaged signatures (such as PDF files) shall
constitute original signatures and are binding on all parties.
(d)The headings in this Amendment are for convenience of reference only and
shall not affect the interpretation or construction of this Amendment.
(e)This Amendment may not be amended or otherwise modified, waived or
supplemented except as provided in the Guaranty.
(f)This Amendment contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and shall
constitute the entire agreement among the parties with respect to such subject
matter, superseding all prior oral or written understandings.
(g)The Existing Guaranty, as amended and modified by this Amendment, is a
Transaction Document.
[SIGNATURES FOLLOW]Signature Page to First Amendment to Guaranty




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
GUARANTOR:
Realty Finance Trust, Inc., a corporation organized under the laws of the State
of Maryland
By:
/s/ Peter M. Budko

Name: Peter M. Budko
Title: Chief Executive Officer
ACCEPTED AND AGREED BY:
PURCHASER:
BARCLAYS BANK PLC, a public limited company organized under the laws of England
and Wales
By:
/s/ Michael Birajiclian

Name: Michael Birajiclian
Title: Authorized Signatory




